440 F.2d 265
142 U.S.App.D.C. 237
Carl H. BRADFORD et al., Appellants,v.Honorable Harold H. GREENE et al.
No. 71-1030.
United States Court of Appeals, District of Columbia Circuit.
Argued Jan. 28, 1971.Decided Feb. 12, 1971.

Mr. Eugene Gressman, Washington, D.C., with whom Messrs. Frank F. Flegal, Paul E. Miller, Ralph J. Temple, Washington, D.C., and Timothy Jenkins, were on the motion, for appellants.
Mr. Donald L. Horowitz, Atty., Department of Justice, with whom Mr. Morton Hollander, Atty., Department of Justice, was on appellee Flanery's opposition to appellants' motion.
Mr. David P. Sutton, Asst. Corporation Counsel for the District of Columbia, with whom Mr. C. Francis Murphy, Acting Corporation Counsel, was on motion of the appellees Greene, et al., for summary affirmance.  Mr. Richard W. Barton, Asst. Corporation Counsel, also entered an appearance for appellees Greene, et al.
Before FAHY, Senior Circuit Judge, and TAMM and LEVENTHAL, Circuit judges.
PER CURIAM:


1
Upon the basis of a complaint filed December 3, 1970 in the District Court by the plaintiffs as taxpayers, seeking to enjoin the enforcement of certain portions of the District of Columbia Court Reform and Criminal Procedure Act of 1970, Pub.L. No. 91-358, 84 Stat. 473 (July 29, 1970), plaintiffs sought the convening of a three-judge statutory court under 28 U.S.C. 2282 and 2284 to consider their challenge to certain portions of the Act as repugnant to the Constitution.


2
Deeming the constitutional questions advanced not to be substantial, the District Court declined to proceed under 28 U.S.C. 2282 and 2284 and dismissed the complaint.  Plaintiffs in the District Court appealed to this court.


3
Appellants have moved for summary reversal.  Appellees have moved for summary affirmance.  These motions have been argued, submitted, and they are now decided.


4
We grant appellees' motion for summary affirmance and deny appellants' motion for summary reversal.  We are of the opinion that appellants, as plaintiffs in the District Court suing as taxpayers, lacked standing to invoke the jurisdiction of the District Court to decide the issues sought to be presented by their complaint.  A fuller statement of our views may be filed in more elaborate opinion form.


5
An appropriate order will be entered.